ON MOTION FOR REHEARING
MOUTON, J.
There is nothing in our original opinion to indicate that the damage for $100 allowed herein against defendant was for exemplary or vindictive damages, or had been inflicted as a penalty. This, we understand, is admitted by counsel in their brief for a rehearing as the authorities referred to by us can lead to no other conclusion.
The evidence shows, as is pointed out m our decision, that plaintiff had suffered an invasion of his property rights by defendant company which constituted a wanton trespass.
Defendant contends that damages allowed in such cases are merely technical and nominal; that plaintiff should not recover over one dollar with his costs.
He refers to cases, where, though a benefit had resulted from the wrong done or the right violated, damages were, however, recovered by the injured. That ruling shows to what extent the courts have gone to protect the property and personal rights of litigants. Counsel also cite Vincent v. Morgan’s La. & Tex. R. & S. S. Co., 140 La. 1027, 74 So. 541.
In Vincent v. Morgan’s L. & T. R. R. & S. S. Co., 140 La. 1027, 74 So. 541, referred to in the brief of counsel for mover, the cases McGary v. City of Lafayette, 12 Rob. 668, Id., 4 La. Ann. 440, are cited in that decision where damages had been allowed for the demolition of a building. The verdict rendered in those cases for $5,000 was reduced to $1,500.
In Vincent v. Morgan’s L. & T. R. R. & S. S. Co., 140 La. 1027, 74 So. 541, the court in commenting on those decisions, approved the ruling, saying that the damages were not exemplary or vindictive, but had been allowed to represent an element of damage for the invasion of plaintiff’s rights under article 1934, Civ. Code, which says the court contemplates the assessment only of compensatory damages.
The act of defendant was, in the cases commented upon, considered as a quasi-offense. Where a party’s private property is taken possession of without authority of law or the consent or knowledge of the proprietor, as appears in this case, the complainant unquestionably suffers a flagrant violation of his property rights. It is impossible to believe that a person suffering such an injury would not, of necessity, be vexed and aggrieved. The violation of such rights would certainly react on his feelings. An offense or quasi-offense of the character described could not fail to carry such a result. Damages of that nature are compensatory and come under the operation of article 1934, Civ. Code.
In cases of that nature it is not required that the reparation be equal to the injury, as much is left to the discretion of the judge in assessing the damages. McGary v. City of Lafayette, 12 Rob. 668; Id., 4 La. Ann. 440; Vincent v. Morgans’ L. & T. R. & S. S. Co., 140 La. 1027.
We shall, however reduce the damages allowed in our original judgment to $50 *693■without the necessity of granting a rehearing.
It is therefore ordered, adjudged and decreed that the judgment originally rendered herein for $100 he and is hereby amended by reducing it to the sum of $50, and as thus amended it be affirmed.